                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     UNITED STATES OF AMERICA,                            Case No. 12-cr-00862-YGR-2
                                                         Plaintiff,                           ORDER GRANTING BRIAN FEDERICO’S
                                   5
                                                                                              REQUEST TO CORRECT CLERICAL ERROR
                                                  v.                                          IN AMENDED JUDGMENT, AND DENYING
                                   6
                                                                                              THE UNITED STATES’ MOTION TO
                                   7     BRIAN FEDERICO,                                      CORRECT CLERICAL ERROR IN THE
                                                                                              AMENDED JUDGMENT
                                                         Defendant.
                                   8                                                          Re: Dkt. Nos. 491, 500
                                   9

                                  10          Following a nearly two-week trial, a jury quickly convicted defendant Brian Federico on

                                  11   all three counts tried against him: a single count of conspiracy to commit mail fraud under 18

                                  12   U.S.C. § 1349, and two individual counts of mail fraud. Federico and the United States now both
Northern District of California
 United States District Court




                                  13   move under Federal Rule of Criminal Procedure 36 (“Rule 36”) to correct purported clerical errors

                                  14   in the amended judgment. (Dkt. Nos. 491, 500.)

                                  15          Under Rule 36, “[a]fter giving notice it considers appropriate, the court may at any time

                                  16   correct a clerical error in a judgment, order, or other part of the record, or correct an error in the

                                  17   record arising from oversight or omission.” “Rule 36 is a vehicle for correcting clerical mistakes

                                  18   but it may not be used to correct judicial errors in sentencing.” United States v. Penna, 319 F.3d

                                  19   509, 513 (9th Cir. 2003) (emphasis original). Rule 36 does not “allow reassessment of the merits

                                  20   of an earlier decision,” and can do no more than conform the sentence to that which the record

                                  21   indicates was intended. United States v. Jones, 608 F.2d 376 (9th Cir. 1979). See also United

                                  22   States v. Kaye, 739 F.2d 488, 490-91 (9th Cir. 1984). If the error is not a clerical one, the Court

                                  23   has “no authority to amend the sentence after entry of the judgment and the commitment order.”

                                  24   United States v. Ceballos, 671 F.3d 852, 854 (9th Cir. 2011). An error is clerical if “what is

                                  25   spoken, written, or recorded is not what the court intended to speak, write or record.” Kaye, 739

                                  26   F.2d at 491.

                                  27          First, Federico requests that the Court correct the date contained under the heading

                                  28   “Offense Ended” for count one, conspiracy to commit mail fraud in violation of 18 U.S.C. section
                                   1   1349, 1343. The amended judgment currently contains the date of “August 10, 2015.” (Dkt. No.

                                   2   488.) As alleged in the indictment, however, the conspiracy ended “in or about August 2010,” not

                                   3   2015. (Dkt. No. 1, ¶ 11.) That same date was also included in the jury instructions. (Dkt. No. 446

                                   4   at 8 (“With respect to Count One, the government alleges beginning on a date unknown, but no

                                   5   later than in or about 2006, and continuing to, in or about August 2010 . . . the defendants . . .

                                   6   conspired to defraud Matrix . . . .”).) The conspiracy instruction for count one also informed the

                                   7   jury that the conspiracy ended no later than 2010. (Id. at 10 (“Beginning on or about an unknown

                                   8   date, but not later than in or about 2006, and ending on or about 2010, there was an agreement

                                   9   between two or more persons to commit Mail Fraud . . . .”).)

                                  10          Federico also notes that all of the judgments issued against the co-defendants in the instant

                                  11   case state that the conspiracy offense ended “August 2010.” (See Dkt. No. 103 (Judgment for

                                  12   Charles Burnette stating conspiracy offense ended “August 2010”); Dkt. No. 196 (Judgment for
Northern District of California
 United States District Court




                                  13   Brandon Hourmouzus stating the same); Dkt. No. 231 (now-vacated Judgment for Kevin Laney

                                  14   stating the same); Dkt. No. 261 (Judgment for Miguel Ibarria stating the same).) Federico also

                                  15   highlights that the defendants were indicted in 2012 and that both Federico and co-defendant

                                  16   Kevin Laney were initially tried in June 2015 (Dkt. Nos. 149-159), making it impossible for the

                                  17   conspiracy to have continued until August 2015. (Dkt. No. 491 at 2.)

                                  18          Having reviewed the docket in this matter, and in light of no opposition received from the

                                  19   United States as to Federico’s request, the Court agrees that the error in the amended judgment as

                                  20   to the “Offense Ended” for count one is a clerical error that may be corrected under Rule 36.

                                  21   Thus, the Court GRANTS Federico’s request to correct the clerical error under the “Offense Ended”

                                  22   heading as to count one.

                                  23          Second, the United States moves to correct a purported clerical error in the amended

                                  24   judgment as to the date under the “Offense Ended” as to count two, which currently lists the date

                                  25   as “December 7, 2007.” The government states that it does so to conform with the Court’s earlier

                                  26   ruling denying Federico’s motion for acquittal under Federal Rule of Criminal Procedure 29

                                  27   (“Rule 29”); specifically, that the Court found that the statute of limitations did not commence

                                  28   until Federico obtained his share of the illicit funds from the crime charged as to count two. (Dkt.
                                                                                          2
                                   1   No. 500; see also Dkt. No. 460 (Order).)

                                   2          Federico opposes the motion, highlighting that: (1) the December 7, 2007 date listed

                                   3   conforms to the indictment (Dkt. No. 1, ¶13), the government’s evidence at trial (Gov. Ex. 1008K

                                   4   (check)), and jury instructions identifying the December 7, 2007 date based on the mailed check

                                   5   (Dkt. No. 446 at 11 (“With respect to Count Two, Matrix check no. 25665662 in the amount of

                                   6   $90,000 made payable to Imperial.”)); (2) the jury made no factual finding as to the date Federico

                                   7   actually received the profit; (3) the Court made no explicit finding in the Order denying Federico’s

                                   8   motion pursuant to Rule 29; and (4) to the extent that the Court would now need to make a factual

                                   9   determination as to this date, the Court is without jurisdiction to do so as the “timely filing of a

                                  10   notice of appeal divests the trial court of jurisdiction.” Rains v. Flinn (In re Rains), 428 F.3d 893,

                                  11   903 (9th Cir. 2005) (citing In re Silberkraus, 358 F.3d 1107, 1111 (9th Cir. 2004)).

                                  12          Having reviewed the docket in this matter, the Court agrees that the purported error – if it
Northern District of California
 United States District Court




                                  13   is indeed an error – is not clerical in nature such that Rule 36 permits the Court to alter the

                                  14   amended judgment. As noted above, the December 7, 2007 date listed conforms to the indictment,

                                  15   to the evidence introduced by the government at trial, and to the jury instructions submitted by the

                                  16   parties. The government cites no authority in its briefing demonstrating that such an error would

                                  17   be clerical in nature. Instead, as stated previously, an error is clerical if “what is spoken, written,

                                  18   or recorded is not what the court intended to speak, write or record.” Kaye, 739 F.2d at 491.

                                  19   Here, neither the Court nor the jury made any factual findings as to the specific date that Federico

                                  20   received his share of the profits from the mail fraud scheme, and the Court is now without

                                  21   jurisdiction to do so. See In re Rains, 428 F.3d at 904 (during the pendency of the appeal, the

                                  22   district court “may not alter or expand upon the judgment” (internal quotation marks omitted)).

                                  23   Thus, the Court DENIES the government’s motion to correct the asserted clerical error in the

                                  24   amended judgment as the error is not clerical, and the Court is otherwise without jurisdiction to

                                  25   change the amended judgment.

                                  26          Accordingly, in light of the foregoing, the Court AMENDS the amended judgment to reflect

                                  27   that the “Offense Ended” under Count 1 is “August 2010,” and not “August 10, 2015.” A second

                                  28   amended judgment will issue to reflect the disposition of this Order.
                                                                                          3
                                   1         This Order terminates Docket Numbers 491 and 500.

                                   2         IT IS SO ORDERED.

                                   3   Dated: March 25, 2020

                                   4
                                                                                                  YVONNE GONZALEZ ROGERS
                                   5                                                             UNITED STATES DISTRICT JUDGE
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                   4
